405 F.2d 1211
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.CUSSINS & FEARN CO., Inc., d/b/a Buckeye Mart and Fir Shoe Corporation, Respondent.
No. 18553.
United States Court of Appeals Sixth Circuit.
February 18, 1969.

On Petition to Enforce an Order of National Labor Relations Board.
Robertamarie Kiley, N. L. R. B., Washington, D. C., Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Elliott Moore, Attorney, N. L. R. B., Washington, D. C., on brief, for petitioner.
Thomas E. Shroyer, Washington, D. C., Shroyer & Denbo, Washington, D. C., of counsel, for respondent.
Before O'SULLIVAN, PECK and COMBS, Circuit Judges.

ORDER.

1
This cause came on to be heard upon the record on appeal and the briefs and arguments of counsel, and upon due consideration thereof and of the factual situation as set out in the record and the report of the case, 165 NLRB No. 9, it appears to the Court that the findings and order of the Board are supported by substantial evidence on the record as a whole.


2
Now, therefore, it is ordered that the order of the Board be, and it is, hereby enforced.